DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s)  1, 21-29 and 34-36  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 21-22 and 35-36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Socek et al. US 2019/0045192 in view of Chen et al. US 2018/0098063.
As to claim 1, Socek teaches a the decoder comprising circuitry configured to: receive a bitstream including a coded picture, the coded picture including a first region having global motion and comprising a first contiguous plurality of coding units and a second region having local motion and comprising a second contiguous plurality of coding units, the first plurality of coding units all having the same motion model and being characterizable with the same global motion parameters, the motion model being one of translational motion, 4-parameter affine motion, and 6-parameter affine motion; [abstract; table 1; fig. 2; fig. 9; fig. 17; ¶ 0050-0063; ¶ 0105-0109; ¶ 0133; ¶ 0238] decode each of the first plurality of coding units of the first region using the motion model and whereby the motion parameters of the first region are substantially implemented in the first region and the global motion in the first region is reconstructed, and decode the coding units in the second region to reconstruct the local motion. [fig. 5; ¶ 0049; ¶ 0070-0081; ¶ 0050-0063; ¶ 0105-0109; ¶ 0150]
Socek teaches masks of motion vectors. [figs. 18-21; ¶ 0275-0297] Socek does explicitly teach construct, for each of the coding units in the first plurality of coding units, a motion vector candidate list, each motion vector candidate list depending on the motion model and comprising one or more motion vector candidates generated using motion vector information of a neighboring coding unit; a selected one of the motion vector candidates from the coding unit's motion vector candidate list, the selected motion vector candidate being a candidate generated using motion vector information of a neighboring coding unit, wherein the selected motion vector candidate implements the motion model with substantially the same parameter values in all coding units of the first region.
Chen teaches construct, for each of the coding units in the first plurality of coding units, a motion vector candidate list, each motion vector candidate list depending on the motion model and comprising one or more motion vector candidates generated using motion vector information of a neighboring coding unit; [abstract; ¶ 0086-0094; ¶ 0110-0114; ¶ 0175-0183] a selected one of the motion vector candidates from the coding unit's motion vector candidate list, the selected motion vector candidate being a candidate generated using motion vector information of a neighboring coding unit, wherein the selected motion vector candidate implements the motion model with substantially the same parameter values in all coding units of the first region, and decode the coding units of in the second region to reconstruct the motion. [abstract; fig. 10; fig. 13; ¶ 0174-0175; ¶ 0183; ¶ 0207-0209]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen with the teachings of Socek for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency.
As to claim 21, Socek (modified by Chen) using the motivation above teaches the decoder of claim 1. Socek teaches ascertain, from the bitstream, individually determined motion vectors for each coding unit of the second plurality of coding units, adjacent coding units in the second plurality of coding units having different individually determined motion vectors, the individually determined motion vectors being translational motion vectors or control point motion vectors for 4-parameter or 6-parameter affine motion; [abstract; table 1; figs. 2-7; fig. 9; fig. 17; ¶ 0050-0063; ¶ 0105-0109; ¶ 0133; ¶ 0238] and Page 3 of 11decode the second plurality of coding units of the second region using the individually determined motion vectors, whereby the local motion in the second region is reconstructed.  [fig. 5; ¶ 0049; ¶ 0070-0081; ¶ 0050-0063; ¶ 0105-0109; ¶ 0150]
As to claim 22, Socek (modified by Chen) using the motivation above teaches the e decoder of claim 1. Socek teaches wherein the first region and the second region comprise the entire picture. [figs. 1-7; ¶ 0045-0046; ¶ 0050-0063] 
As to claim 35, Socek (modified by Chen) using the motivation above teaches the decoder of claim 1. Chen teaches wherein: when the motion model is translational motion, the number of said motion parameters is two and the selected motion vector candidates implement the two parameters with substantially the same values in all coding units of the first region; [abstract; fig. 10; fig. 13; ¶ 0165-0170; ¶ 0174-0175] when the motion model is 4-parameter affine, the number of said motion parameters is four and the selected motion vector candidates implement the four parameters with substantially the same values in all coding units of the first region;  [abstract; fig. 10; fig. 13; ¶  0165-0170; ¶ 0174-0175] and when the motion model is 6-parameter affine, the number of said motion parameters is six and the selected motion vector candidates implementing the six parameters with substantially the same values in all coding units of the first region.   [abstract; fig. 10; fig. 13; ¶ 0165-0170; ¶ 0174-0175]
As to claim 36, Socek (modified by Chen) using the motivation above teaches the e decoder of claim 1. Chen teaches wherein the motion model is one of 4-parameter affine or 6-parameter affine and the selected candidate comprises one or more control point motion vectors.  [abstract; fig. 10; fig. 13; ¶ 0165-0170; ¶ 0174-0175

Claims 23-29 and 34-36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Socek et al. US 2019/0045192 in view of Chen et al. US 2018/0098063 in view of Zhang et al. US 2019/0208211.
As to claim 23, Socek (modified by Chen) using the motivation above teaches the decoder of claim 1. 
Chen teaches affine motion vector have substantially the same values in all coding units of the first region. [abstract; fig. 10; fig. 13; ¶ 0174-0175] Socek (modified by Chen) does not explicitly teach wherein: the motion model of the first contiguous plurality of coding units is 6-parameter affine, and the motion parameters are given by a, b, c, d, e, and f, wherein x’=ax+by+c  y’=dx+ey+f   where (x,y) is a pixel location in the coded picture and (x' y') is a pixel location in a reference picture, and wherein the selected motion vector candidates substantially implement a, b, c, d, e, and f.  
Zhang teaches wherein: the motion model of the first contiguous plurality of coding units is 6-parameter affine, and the motion parameters are given by a, b, c, d, e, and f, wherein x’=ax+by+c  y’=dx+ey+f   where (x,y) is a pixel location in the coded picture and (x' y') is a pixel location in a reference picture, and wherein the selected motion vector candidates substantially implement a, b, c, d, e, and f.   [¶ 0111-0112]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Zhang with the teachings of Socek (modified by Chen) for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Zhang in order to improve the similar device (apparatus, method, or product) of Socek (modified by Chen) in the same way and yield the predictable result of improved coding efficiency.
As to claim 24, Socek (modified by Chen and Zhang) using the motivation above teaches the decoder of claim 23. Zhang teaches wherein each selected motion vector candidate comprises three control point motion vectors. [abstract; figs. 3-6; ¶ 0028-0036; ¶ 0087-0091; ¶ 0109-0112] 
As to claim 25, Socek (modified by Chen) using the motivation above teaches the decoder of claim 1. 
Chen teaches affine motion vector have substantially the same values in all coding units of the first region. [abstract; fig. 10; fig. 13; ¶ 0174-0175] Socek (modified by Chen) does not explicitly teach wherein: the motion model of the first contiguous plurality of coding units is 4- parameter affine, and the motion parameters are given by a, b, c, and f, where  x’=ax+by+c  y’=-bx+ay+f  where (x,y) is a pixel location in the coded picture and (x' y') is a pixel location in a reference picture, and wherein the selected motion vector candidates substantially implement a, b, c, and f.  
Zhang teaches wherein: the motion model of the first contiguous plurality of coding units is 4- parameter affine, and the motion parameters are given by a, b, c, and f, where  x’=ax+by+c  y’=-bx+ay+f  where (x,y) is a pixel location in the coded picture and (x' y') is a pixel location in a reference picture, and wherein the selected motion vector candidates substantially implement a, b, c, and f.   [¶ 0088-0089]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Zhang with the teachings of Socek (modified by Chen) for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Zhang in order to improve the similar device (apparatus, method, or product) of Socek (modified by Chen) in the same way and yield the predictable result of improved coding efficiency.
As to claim 26, Socek (modified by Chen and Zhang) using the motivation above teaches the decoder of claim 25. Zhang teaches wherein each selected motion vector candidate comprises two control point motion vectors. [abstract; figs. 3-6; ¶ 0028-0036; ¶ 0087-0091; ¶ 0109-0112] 
As to claim 27, Socek teaches a decoder configured to: receive a bitstream including a coded picture, the coded picture including a first region having global motion and comprising a first contiguous plurality of coding units and a second region having local motion different from the global motion and comprising a second contiguous plurality of coding units, the first plurality of coding units all having the same affine motion model; [abstract; table 1; figs. 2-7; fig. 9; fig. 17; ¶ 0050-0063; ¶ 0105-0109; ¶ 0133; ¶ 0238] decode each of the first plurality of coding units of the first region using a selected one of the motion vector candidates, the selected motion vector candidate being a candidate generated using motion vector information of a neighboring coding unit, whereby the global motion in the first region is reconstructed; [fig. 5; ¶ 0049; ¶ 0070-0081; ¶ 0050-0063; ¶ 0105-0109; ¶ 0150] and decode the coding units in the second plurality of coding units, whereby the local motion is reconstructed.  [fig. 5; ¶ 0049; ¶ 0070-0081; ¶ 0050-0063; ¶ 0105-0109; ¶ 0150] 
Socek teaches masks of motion vectors. [figs. 18-21; ¶ 0275-0297] Socek does explicitly teach construct, for each of the coding units in the first plurality of coding units, a motion vector candidate list, each motion vector candidate list depending on the motion model and comprising one or more motion vector candidates generated using motion vector information of a neighboring coding unit; a selected one of the motion vector candidates from the coding unit's motion vector candidate list, the selected motion vector candidate being a candidate generated using motion vector information of a neighboring coding unit, wherein the selected motion vector candidate implements the motion model with substantially the same parameter values in all coding units of the first region.
Chen teaches construct, for each of the coding units in the first plurality of coding units, a motion vector candidate list, each motion vector candidate list depending on the motion model and comprising one or more motion vector candidates generated using motion vector information of a neighboring coding unit; [abstract; ¶ 0086-0094; ¶ 0110-0114; ¶ 0175-0183] a selected one of the motion vector candidates from the coding unit's motion vector candidate list, the selected motion vector candidate being a candidate generated using motion vector information of a neighboring coding unit, wherein the selected motion vector candidate implements the motion model with substantially the same parameter values in all coding units of the first region, and decode the coding units of in the second region to reconstruct the motion. [abstract; fig. 10; fig. 13; ¶ 0174-0175; ¶ 0183; ¶ 0207-0209]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen with the teachings of Socek for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency.
Chen teaches affine motion vector have substantially the same values in all coding units of the first region. [abstract; fig. 10; fig. 13; ¶ 0174-0175] Socek (modified by Chen) does not explicitly teach wherein: the motion model of the first contiguous plurality of coding units is 4- parameter affine, and the motion parameters are given by a, b, c, and f, where  x’=ax+by+c  y’=-bx+ay+f  where (x,y) is a pixel location in the coded picture and (x' y') is a pixel location in a reference picture, and wherein the selected motion vector candidates substantially implement a, b, c, and f.  
Zhang teaches wherein: the motion model of the first contiguous plurality of coding units is 4- parameter affine, and the motion parameters are given by a, b, c, and f, where  x’=ax+by+c  y’=-bx+ay+f  where (x,y) is a pixel location in the coded picture and (x' y') is a pixel location in a reference picture, and wherein the selected motion vector candidates substantially implement a, b, c, and f.   [¶ 0088-0089]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Zhang with the teachings of Socek (modified by Chen) for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Zhang in order to improve the similar device (apparatus, method, or product) of Socek (modified by Chen) in the same way and yield the predictable result of improved coding efficiency.
As to claim 28, Socek (modified by Chen and Zhang) using the motivation above teaches the decoder of claim 27 configured to ascertain, from the bitstream, individually determined motion vectors for each coding unit of the second plurality of coding units, adjacent coding units in the second plurality of coding units having different individually determined motion vectors.  [abstract; table 1; fig. 2; fig. 9; fig. 17; ¶ 0050-0063; ¶ 0105-0109; ¶ 0133; ¶ 0238]
As to claim 29, Socek (modified by Chen and Zhang) using the motivation above teaches the decoder of claim 27, wherein the first region and the second region comprise the entire picture.  [figs. 1-7; ¶ 0045-0046; ¶ 0050-0063] 
As to claim 34, Socek teaches a decoder configured to: receive a bitstream including a coded picture, the coded picture including a first region having global motion and comprising a first contiguous plurality of coding units and a second region having local motion different from the global motion and comprising a second contiguous plurality of coding units, the first plurality of coding units all having the same affine motion model; [abstract; table 1; figs. 2-7; fig. 9; fig. 17; ¶ 0050-0063; ¶ 0105-0109; ¶ 0133; ¶ 0238] decode each of the first plurality of coding units of the first region using a selected one of the motion vector candidates from the coding unit's motion vector candidate list, whereby the global motion in the first region is reconstructed; [fig. 5; ¶ 0049; ¶ 0070-0081; ¶ 0050-0063; ¶ 0105-0109; ¶ 0150] and decode the coding units in the second plurality of coding units, whereby the local motion is reconstructed.  [fig. 5; ¶ 0049; ¶ 0070-0081; ¶ 0050-0063; ¶ 0105-0109; ¶ 0150]
Socek teaches masks of motion vectors. [figs. 18-21; ¶ 0275-0297] Socek does explicitly teach construct, for each of the coding units in the first plurality of coding units, a motion vector candidate list, each motion vector candidate list depending on the motion model and comprising one or more motion vector candidates generated using motion vector information of a neighboring coding unit; a selected one of the motion vector candidates from the coding unit's motion vector candidate list, the selected motion vector candidate being a candidate generated using motion vector information of a neighboring coding unit, wherein: the motion model of the first contiguous plurality of coding units is 4- parameter affine, and the motion parameters are given by a, b, c, and f, where  x’=ax+by+c  y’=-bx+ay+f  where (x,y) is a pixel location in the coded picture and (x' y') is a pixel location in a reference picture, and wherein the selected motion vector candidates substantially implement a, b, c, and f wherein the selected motion vector candidate implements the motion model with substantially the same values in all coding units of the first region.
Chen teaches construct, for each of the coding units in the first plurality of coding units, a motion vector candidate list, each motion vector candidate list depending on the motion model and comprising one or more motion vector candidates generated using motion vector information of a neighboring coding unit; [abstract; ¶ 0086-0094; ¶ 0110-0114; ¶ 0175-0183] a selected one of the motion vector candidates from the coding unit's motion vector candidate list, the selected motion vector candidate being a candidate generated using motion vector information of a neighboring coding unit, wherein the selected motion vector candidate implements the motion model with substantially the same values in all coding units of the first region, and decode the coding units of in the second region to reconstruct the motion. [abstract; fig. 10; fig. 13; ¶ 0174-0175; ¶ 0183; ¶ 0207-0209]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen with the teachings of Socek for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency.
Chen teaches affine motion vector have substantially the same values in all coding units of the first region. [abstract; fig. 10; fig. 13; ¶ 0174-0175] Socek (modified by Chen) does not explicitly teach wherein: the motion model of the first contiguous plurality of coding units is 4- parameter affine, and the motion parameters are given by a, b, c, and f, where  x’=ax+by+c  y’=-bx+ay+f  where (x,y) is a pixel location in the coded picture and (x' y') is a pixel location in a reference picture, and wherein the selected motion vector candidates substantially implement a, b, c, and f.  
Zhang teaches wherein: the motion model of the first contiguous plurality of coding units is 4- parameter affine, and the motion parameters are given by a, b, c, and f, where  x’=ax+by+c  y’=-bx+ay+f  where (x,y) is a pixel location in the coded picture and (x' y') is a pixel location in a reference picture, and wherein the selected motion vector candidates substantially implement a, b, c, and f.   [¶ 0088-0089]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Zhang with the teachings of Socek (modified by Chen) for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Zhang in order to improve the similar device (apparatus, method, or product) of Socek (modified by Chen) in the same way and yield the predictable result of improved coding efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483